DETAILED ACTION
This action is responsive to RCE filed on February 8th, 2021. 
Claims 1~20 are pending examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/08/21 has been entered.
 Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior of record does not anticipate nor render obvious the claims reciting, “A computational instance (method and CRM) of a remote network management platform comprising: a database that contains a plurality of configuration item (CI) records corresponding to a set of computing devices disposed within a managed network, a set of software applications configured to execute on the set of computing devices, and a network-based service that is provided by execution of the set of software applications, wherein the managed network is associated with the computational instance, wherein the database contains a definition of a service model that represents the set of computing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/
Primary Examiner, Art Unit 2457